COOK, Judge
(concurring in the result):
My view of United States v. Flint, 1 M.J. 428 (C.M.A.1976), is different from that of *440the majority. In my opinion, Flint implies retroactivity. Thus, the Court held that the Burton1 presumption of prejudice was inoperative, not because the Flint decision constituted a new rule of law, but because “the offenses . . predated the Burton decision.” Id. at 429. Even if that language is not construed as I construe it, two other factors impel me to conclude that the rule applies. First, the Court’s perception of a rehearing as a continuation of the original proceedings should have alerted the Government to the fact that the Burton rule applies to a rehearing. Secondly, I agree with defense counsel that, as accused’s case was pending appeal before the Court of Military Review when this Court granted review in Flint, the rule of law of Flint should apply. See United States v. Frederick, 3 M.J. 230, 238 (C.M.A.1977); United States v. Jackson, 3 M.J. 101, 104 (C.M.A.1977) (Cook, J., dissenting).
As to whether the accused has been denied a speedy trial, the first consideration is determination of the period of the government’s accountability. The accused contends the period began on September 3, 1975, the date a mandate would have been issued by the Court under Rule 58 of the Court’s then Rules of Practice and Procedure (Jan. 1, 1975). Actually, no mandate was required as the Court had remanded on an order. Flint says that, as regards a rehearing, the beginning date is “the date the convening authority is notified of the final decision authorizing a rehearing.” That date was never specifically proved at trial, but, from a note on the back of the letter of transmittal of the record to the convening authority, it appears that the date was September 17. The closing date is the day of trial or its functional equivalent. United States v. Marell, 23 U.S.C.M.A. 240, 49 C.M.R. 373 (1974). In my opinion, an Article 39(a), 10 U.S.C. § 839(a) session at which the accused is arraigned constitutes a trial for the purpose of the speedy trial requirement. After arraignment, a trial can continue even if the accused absents himself without authority.. United States v. Johnson, 7 M.J. 396 (C.M.A.1979). Consequently, the termination date of the period of accountability is December 16. United States v. Manalo, 1 M.J. 452 (C.M.A.1976). The interval chargeable to the Government, therefore, is not 133 days, as contended by the accused, but 91 days.
A 91-day period of delay is sufficient to give rise to the Burton presumption of prejudice. The question, therefore, is whether there were extraordinary circumstances to justify the extra time. At least one such circumstance is manifest in the record.
It seems to me, as it did to the Court of Military Review below, that when the record shows the accused has been transferred to the United States from a foreign country to await completion of appellate review and there is, as here, a strong likelihood that, in the time between conviction and completion of review, the witnesses may be dispersed, return by this Court of the record to the original convening authority in the foreign country imposes a burden upon him in regard to the feasibility of a rehearing that is not present in the usual case. Here, a serious question existed in regard to compelling the victim, who had transferred to the United States, to testify under subpoena. In this situation, the convening authority must have a reasonable time within which to determine whether to refer the record to another authority. The beginning of the period of accountability, therefore, cannot be September 17, the date of receipt by the original convening authority of notification of this Court’s reversal, but a reasonable time thereafter. Arguably, the actual time taken here by the convening authority to resolve the matter and to write to Fort Leavenworth to request the appropriate commander to assume jurisdiction was not an unreasonable interval. To allow him just 1 day of that time reduces the period of accountability to 90 days, and precludes a presumption of prejudice. As there is no evidence of actual prejudice, the accused was not denied a speedy trial.
For the reasons indicated, I join in affirming the decision of the United States Army Court of Military Review.

. United States v. Burton, 21 U.S.C.M.A. 112, 44 C.M.R. 166 (1971).